NO. PD-1004-15
                            13th COA No. 13-14-00175

MANUEL PENA                              §     IN THE COURT OF RECEIVED IN
                                         §                           COURT QPCR»UP^f
VS.                                      §     CRIMINAL APPEALS
                                         §                                 SEP 17 2015
STATE OF TEXAS                           §     OF TEXAS
                                                                      n'jsl Asosta.

           APPELLANT'S PRO SE MOTION TO EXTEND TIMEJffi QPr^p 'N
             FILE PETITION FOR DISCRETIONARY REVIEW                           CR'MINAL APPEALS
                                                                            SEP 1 i 23^5
TO THE HONORABLE JUDGES OF SAID COURT:
                                                                        Abel Acosta, Clerk
      Now comes Manuel Pena, Appellant in the above styled and numbered

cause, and moves for an extension of time of 30 days to file a petition for

discretionary review, and for good cause shows the following:

      1.     On June 25, 2015, the Court of Appeals affirmed appellant's

conviction. Manuel Pena v. State, 13-14-00175. Counsel for Appellant filed a

Motion to Extend Time to File Petition for Discretionary Review. This petition is

therefore due on August 26, 2015.

      2.     After careful review of the appellate court's decision and the facts of

the case, Counsel for Appellant determined that a Petition for Discretionary

Review was not justified in this case.

      3.     Appellant was notified by certified mail on August 25,2015.

      4.     Appellant disagrees with Counsel and wishes to proceed pro se.
      5.     Appellant is incarcerated.

      WHEREFORE,          PREMISES          CONSD3ERED,        appellant respectfully

requests an extension of 30 days, i.e. until September 25, 2015, to file a petition for

discretionary review.

                                          Respectfully submitted,

                                          Manuel Pena




                                            • MaJtf*£& 04^*-
                                          By:
                                             Manuel Pena
                                             ProSe